Per Curiam.
This is a contested election case coming up by appeal from the county court of Lincoln county. An application has been made by the contestor to advance the cause to the head of the calendar, as provided by sec. 1677 Mills’ Ann. Stats. (Session Laws, 1885, p. 198, section 17). Neither the abstract of the record nor any briefs have been filed.
It is the established practice of this court where, as a matter of right, or for good cause shown, a cause may be advanced, not to entertain an application therefor until the abstract and all the briefs have been filed in accordance with the rule of court, and the ease is ready for submission. The present application, therefore, is premature; and it is denied, with leave to renew when the case is ready for submission under the practice and rules of this court.

Application denied.